Citation Nr: 0937148	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for Parkinson's disease, to include as due to 
herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for basal cell carcinoma, claimed as due to 
herbicide exposure.    

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to May 
1965 and from November 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, and a December 2004 rating decision from 
the RO in St. Louis, Missouri.

The January 2003 rating decision found that no new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for basal cell carcinoma 
and Parkinson's disease.  The December 2004 rating decision 
denied service connection for PTSD and residuals of a head 
injury.

In his June 2006 substantive appeal, the Veteran requested a 
Board hearing at his local RO.  In March 2007, his 
representative submitted a written statement asking that this 
hearing request be withdrawn.

The record reflects that, in September 2008 and January 2009, 
the Veteran submitted additional evidence to the Board 
accompanied by a waiver of initial review by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for basal cell carcinoma, as well as entitlement 
to service connection for Parkinson's disease, PTSD, and 
residuals of a head injury, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1997 rating decision denied entitlement to 
service connection for Parkinson's disease.

2.  The additional evidence received since the February 1997 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim on 
appeal, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for 
Parkinson's disease.


CONCLUSION OF LAW

The evidence submitted since the February 1997 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for Parkinson's disease is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
Parkinson's disease.  As will be discussed in greater detail 
below, the Board finds that new and material evidence has 
been submitted, and that the claim should be reopened.  Any 
additional evidentiary development that is necessary before 
this claim can be adjudicated on the merits will be discussed 
in greater detail in the remand portion of this document.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The February 1997 rating decision also denied entitlement to 
service connection for Parkinson's disease, which the Veteran 
claimed developed as a result of herbicide exposure in 
service.  This denial was based on a lack of evidence of a 
disability in service or within one year of separation from 
service, and a lack of evidence of a link between the 
Veteran's Parkinson's disease and any in-service exposure to 
Agent Orange.  This rating decision also noted that the 
Veteran had been diagnosed with benign essential tremors, 
with Parkinson's disease ruled out by a normal MRI of the 
brain.

Among the evidence that has been added to the record since 
the February 1997 denial is a June 2006 etiology opinion from 
Dr. M.K., who was the Veteran's neurologist from October 1996 
through May 1998.  This doctor noted that the Veteran's 
medical records show that he has been diagnosed with 
Parkinson's disease.  He noted that the etiology and time of 
onset of the Parkinson's disease is notable in that he was 
exposed to herbicides during his tour of duty in Vietnam and 
sustained a skull fracture in mid-1966.  He noted that both 
of these circumstances are known causes of Parkinson's 
disease.  

As noted above, evidence is presumed credible for purposes of 
determining whether to reopen a claim.  The Board finds that 
this opinion is new and material evidence, as it was not of 
record at the time of the February 1997 rating decision, and 
it provides an etiology opinion that presents a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen this claim.  To this extent 
only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for Parkinson's disease is 
reopened.


REMAND

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what 
constitutes both 'new' and 'material' evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The July 2002 VCAA letter that was sent in response to the 
Veteran's April 2002 request to reopen his claim of 
entitlement to service connection for basal cell carcinoma 
did not satisfy any of the requirements of Kent.  Therefore, 
a remand is necessary in order to issue the Veteran a proper 
notice.

Turning to the PTSD claim, the Board notes that an October 
2006 VA medical record reflects the Veteran tested positive 
on a PTSD screen.  The Board further notes that one of the 
Veteran's claimed stressors, specifically, the April 1966 
death of a friend who was stationed with him at Tan Son Nhut 
Air Base in Saigon, has been verified.  The Veteran's service 
personnel records do reflect that he was assigned to Tan Son 
Nhut from February 1966 to May 1966.  Therefore, the Board 
finds that there is enough evidence of record to warrant a 
remand for a VA examination.

For reasons that will be further discussed below, however, 
the Board also directs that development be accomplished with 
respect to the claimed stressor involving the Veteran being 
hit in the head with a steam iron.  This incident was noted 
by one of the Veteran's buddies to have occurred at Iwakuni, 
Japan, after the Veteran's return from Tan Son Nhut, when the 
Veteran was assigned to shore patrol, and is estimated to 
have occurred in mid-1966.  The Veteran estimated that it 
must have been at least two weeks before they arrived at 
Whidbey Island.  According to statements from the Veteran and 
a service buddy, the Veteran arrested one of their men who 
then threatened to get even with him.  One night, the other 
individual, who is named in the September 2004 buddy 
statement and the December 2004 notice of disagreement and 
who lived in the Veteran's barracks, is described as having 
started to yell one night and waking everyone up.  When the 
Veteran went to see what was going on, he was hit over his 
left eye with a steam iron.  Blood was everywhere, and the 
Veteran lost consciousness.  The Veteran was rushed to 
sickbay, where he received stitches, and was off duty for 
approximately three weeks.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually- 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.

In the case at hand, the Veteran has submitted evidence of 
the in-service assault in the form of witness testimony.  The 
Board further notes that the Veteran's post-service medical 
records, which for the most part go back to 1996, indicate 
that he reported having suffered a head injury in 1966 years 
before he ever claimed service connection for a disability 
that he believed was related to that injury.  An October 1996 
private medical record notes that the Veteran had multiple 
head traumas, including a fractured skull in 1966.  An April 
2001 private medical record notes that the Veteran reported 
suffering a left-sided head blow in 1966 when he was 22 years 
old.

However, the Board notes that the Veteran's service treatment 
records contain no evidence of an in-service head injury.  
The Board notes, in particular, that the Veteran answered 
"no" when asked on a November 1966 dental history form if 
he had ever been hospitalized or if he had been treated by a 
physician recently.  Furthermore, his August 1967 discharge 
examination report contains no evidence of a clinical 
abnormality of the head and does not note the half-inch scar 
above the left eye that is recorded on the August 1961 and 
November 1965 examination reports.  

While VA has already verified one of the Veteran's claimed 
stressors, the Board believes that corroboration of the in-
service assault is essential to resolving other claims that 
are included in this remand.

The claim of entitlement to service connection for residuals 
of a head injury has been denied largely based on the lack of 
evidence of an in-service head injury.  Therefore, 
determination of whether the Veteran did, in fact, suffer a 
head injury in service is important to the resolution of this 
claim.

The claim of entitlement to service connection for 
Parkinson's disease has been reopened based upon the June 
2006 private etiology opinion noting that a history of head 
trauma is a known cause of Parkinson's disease.  The Veteran 
has also submitted literature discussing an association 
between head injuries and Parkinson's disease.  Therefore, 
verification of whether the Veteran suffered a head trauma in 
service is relevant to determining whether further pursuit of 
this theory of entitlement is warranted.  

Given the significance that verification of this in-service 
assault has to the claims for PTSD, Parkinson's disease, and 
residuals of a head injury, the Board finds that remand for 
further development is warranted.

Furthermore, the Board notes that the Veteran has submitted a 
considerable amount of literature on a purported link between 
Parkinson's disease and herbicide exposure.  The most recent 
of this information was received by the Board in June 2009, 
following the brief submitted by the Veteran's representative 
in response to the VHA opinion.  It was not accompanied by a 
waiver of RO review, and the September 2008 and January 2009 
submissions of evidence accompanied by the waiver of review 
by the agency of original jurisdiction do not indicate that 
the Veteran wished to waive initial RO review for any 
subsequent submission of evidence.  While this claim is on 
remand for further development, the RO should consider this 
additional evidence.  38 C.F.R. § 20.1304.

On remand, the Veteran should also be provided special notice 
in compliance with 38 C.F.R. § 3.304(f)(3).  The Veteran 
should be asked if he can narrow down the timeframe of when 
this assault occurred, and he should be asked whether the any 
military or civilian police reports were filed, whether an 
investigation was conducted, and whether he recalls if the 
named individual was punished or disciplined for the assault.  
VA should attempt verification of the claimed stressor based 
on the information already of record and any new information 
supplied by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notification 
required by 38 U.S.C.A. § 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Particular attention 
should be paid to the notice requirements 
for the Veteran's claim involving whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
basal cell carcinoma.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).
.
As to the alleged head injury, notice must 
also comply with the special provisions of 
38 C.F.R. § 3.304(f)(3), regarding 
personal assault, including notification 
of the alternative sources of evidence the 
appellant may submit or evidence of 
behavioral changes that may support his 
claim.  The AMC notes that the Veteran has 
provided the name of the individual whom 
he contends perpetrated the assault.  He 
should be asked to identify whether this 
individual was in his unit or, if not, 
should be asked if he can identify which 
unit this individual was in.  The Veteran 
should be asked if he can further narrow 
down the timeframe of when this assault 
occurred, and he should be asked whether 
the any military or civilian police 
reports were filed, whether an 
investigation was conducted, and whether 
he recalls if the named individual was 
punished or disciplined for the assault.  
Further identifying information concerning 
any other involved service personnel, 
including their names, ranks, and units of 
assignment should be requested from the 
Veteran.  

2.  Request verification of the assault 
that led to the alleged in-service head 
injury from the United States Joint 
Services Records Research Center (JSRRC).

3.  The Veteran should be scheduled for a 
VA psychiatric examination.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
examiner should be advised of credible 
supporting evidence of any of the reported 
stressors.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  As to any other disability 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not related to the Veteran's 
military service.  The rationale for all 
opinions expressed should be explained.  
The claims file, including a copy of this 
remand, must be made available to the 
psychiatrist for proper review of the 
medical history.  The VA examiner must 
also be provided a description of all 
verified stressors.  

4.  After the development requested above 
has been completed, review the expanded 
record, including any evidence that was 
added to the record since the most recent 
RO adjudication, and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


